Citation Nr: 0526878	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to an increased rating for lumbosacral strain 
with status post L5-S1 laminectomy with fusion, evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION


The veteran served on active duty from July 1992 to November 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Hartford, 
Connecticut, Regional Office (RO).  In current status the 
case returns to the Board following the completion of 
development made pursuant to its March 2004 remand.

In May 2005, the RO granted service connection for sciatica 
of the right lower extremity, evaluated as 10 percent 
disabling effective September 23, 2002, the effective date of 
the change in the evaluation criteria for intervertebral disc 
syndrome which allowed a separate evaluation for the 
neurological complications of the lumbosacral strain with 
status post L5-S1 laminectomy with fusion.  The veteran has 
not voiced any disagreement with the separate 10 percent 
rating; therefore, there is no need for further action on 
that issue.  


FINDING OF FACT

Lumbosacral strain with status post L5-S1 laminectomy with 
fusion is presently manifested by severe limitation of lumbar 
spine motion without evidence of pronounced intervertebral 
disc syndrome, chronic neurologic disability manifestations, 
or incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with status post L5-S1 laminectomy with 
fusion, is not warranted. 38 U.S.C.A. §§ 1155, 5103(a), 5103A 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before and after September 
23, 2002) and Diagnostic Codes 5237, 5243 (on and after 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt " and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant' s possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.    See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The veteran's claim for compensation for the disability at 
issue was received in August 2000.  The record reflects that 
he and his representative were provided with copies of the 
August 2001 rating decision; the May 2003, statement of the 
case and the supplemental statement of the case issued in May 
2005.  By way of these documents, the veteran was informed of 
the evidence needed to support his claim for an increased 
evaluation.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.

By letters dated in August 2001 and March 2004 the RO advised 
the veteran of the criteria for establishing his claim, the 
types of evidence necessary to prove his claim, the 
information necessary for VA to assist him in developing his 
claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that at 
his option, the RO would obtain any non-federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claim, and the reports of VA 
examinations in September 2000, April 2003 and March 2004 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2003)

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  VA has provided the veteran was the new 
regulatory criteria used for the evaluation of disease and 
injuries of the spine.  

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Factual Background

In a November 1997 rating action, service connection was 
granted for lumbosacral sprain.  A 20 percent evaluation was 
assigned. 

In August 2000, the veteran filed a claim for increase.  In 
support of his claim are private medical records which 
include an MRI of the lumbar spine, dated in July 2000.  The 
clinical impression was right posterolateral herniation with 
compression over the exiting right nerve root at the level of 
L5-S1.  Mild facet degenerative changes were noted at L4-5 as 
well as L5-S1.  The possibility of fracture through the 
posterior element of L4-5 could not be entirely excluded.  

During VA examination in September 2000, the veteran 
complained of a constant ache in the lower back, with 
increase pain in the morning and difficulty bending to tie 
shoes.  Prolonged standing caused unbearable pain in the 
lower back and buttock.  He also complained of swelling in 
the lower back and numbness on the buttock with pinprick 
sensation going down the posterior part of the thigh and 
knee, more on the right.  Epidural steroid injections had not 
help and surgery was being considered.  He indicated 
difficulty with sitting straight as well as lying down.  He 
reported difficulty in his job as a truck driver with getting 
in and out of the truck and constant bending and lifting.  
Bending backward, climbing stairs or ladders increased the 
low back pain significantly.  

On examination of the spine there was mid-thoracolumbar 
scoliosis with convexity to the left in the lower thoracic 
level.  There was tenderness in the L4-5 and L5-S1 
interspinous spaces.  Trunk forward bending was painful at 32 
degrees with pain noticeable at the L4-5 and L5-S1 
interspinous space.  He was able to bend further with slow 
careful movement with pain down to 80 degrees which was the 
limit.  Right lateral bending was limited to 14 degrees with 
numbness in the right buttock but he was able to bend to 20 
degrees with pain developing in the right posterior knee.  
Left lateral bending at 16 degrees caused left buttock pain 
down to the posterior thigh and was the limit.  Left lateral 
rotation was possible to 36 degrees and right lateral 
rotation was possible to normal.  Hyperextension was limited 
to 12 degrees due to pain in the interspinous space area from 
L4 to S1 area.  Straight leg raising test caused pain on the 
posterior aspect of the right and left knee at 35 degrees.  
There was also some back discomfort on supine position, but 
it did not appear to be aggravated by straight leg raising 
test.  There was decreased pinprick sensation on the right 
L5-S1 distribution.  Deep tendon reflexes were within normal 
limits in the knees and ankles.  Muscle strength showed 
dorsiflexion was weak with strength 4/5 and the hip extension 
was weak with strength 4/5 on manual stress test.  Right 
ankle inversion and eversion were also weak with strength 
4/5.  The veteran was unsteady on heel walking.  Plantar 
flexion was normal in strength 5/5.  

The examiner noted that a recent X-ray study showed L1 andT12 
with mild compression fracture and small Schmorl's node of L1 
with a mild sclerosis.  There was also linear lucency in the 
posterior element of L4 level suggesting spina bifida.  The 
veteran had radicular pain in the lower extremities and right 
ankle weakness, most likely related to his L5-S1 disc bulging 
causing radiculopathy of the L5 distribution and weakness of 
the right hip extensor and ankle dorsiflexion everter and 
inverter and knee flexor with strength 4/5 on linear stress 
test.  Ankle weakness and right leg weakness could cause some 
instability with episodes of ankle giving out or leg giving 
out on the right side.  The examiner concluded the veteran 
was significantly disabled with his current back condition 
and right L5 radiculopathy. 

In January 2001, the veteran underwent a laminectomy, 
facetectomy, neurolysis, excision of herniated disc L5-S1.  
In August 2001, the RO assigned 40 percent evaluation, 
effective August 23, 2000, the date of the claim.  A 
temporary total rating for a period of convalescence 
following the lumbar surgery from January 18, 2001 to April 
30, 2001 was assigned followed by the continuation of the 40 
percent rating.  

The veteran underwent additional lumbar spine surgery in 
February 2002 consisting of decompression and a 
posterolateral fusion at L5-S1 and titanium rods and screws 
to stabilize the area.  He was provided a temporary total 
rating for a period of convalescence following that surgery 
from February 26, 2002 to May 31, 2002.  The 40 percent 
rating for the lumbar spine was continued thereafter.  

In September 2002, the examiner noted that since the 
veteran's recent spinal reconstructive surgery, in 2002, his 
lumbar spine was stable and he was able to perform light 
exercise activities.  He was permanently restricted with 
regard to bending and lifting activities and as a result he 
had not been able to return to roofing or construction-type 
work.  The examiner also noted that the veteran suffered a 
significant loss of income due to his back disability. 

During his March 2003 RO hearing, the veteran testified that 
he had lower back pain with any kind of strenuous activity, 
occurring several times a week.  He was told to limit the 
amount of weight he lifted to 40 pounds because of his back 
disability.  Prolonged sitting aggravated his back pain and 
he believed he had limited forward flexion in his low back.  
His mother, a chiropractor, manipulated his back for him.  He 
had right knee pain approximately once a week, usually 
lasting a day at a time.  His right knee swelled if he ran 
and he had clicking and popping in the joint.  He did not 
take any medication for his right knee pain.  He was able to 
climb four flights of stairs and walk two miles before 
experiencing knee problems.  His pain was underneath the 
kneecap, which sometimes made him limp.  He denied wearing a 
back brace, claiming it caused more problems and stated that 
he tried to do only things that would not aggravate his 
problems.  He experienced back spasms.

During VA neurological examination dated in April 2003, the 
veteran complained of continual aching discomfort in the low 
back as well as in the buttocks.  He used medication for pain 
control.  He was able to play catch with his sons but because 
of his back condition, physical activities were not optimal.  
He was able to bend forward about 30 degrees but experienced 
back discomfort.  He responded in the affirmative to most 
questions concerning activity-induced back pain.  He did not 
appear to have any symptoms suggestive of neurogenic 
bladder/bowel dysfunction.  He was employed full time in 
construction as a truck driver.  He had been provided with an 
"air ride" suspension-equipped truck by his employer and 
seemed to be able to handle his duties without any major 
limitation.  However he did indicate that activities such as 
shoveling snow, induced pain but that he persisted with such 
activities, despite his pain. 

Examination revealed a well-healed midline scar on the lumbar 
spine and a lower scar in the right paravertebral region.  
There was a suggestion of limitation to straight leg raising, 
but the pain did not appear organic in nature.  Muscle, bulk, 
tone and strength were intact in the lower extremities.  
Reflexes were physiologic, including both ankle jerks.  
Plantar responses were flexor bilaterally.  Sensory 
examination revealed intact primary sensory modalities.  The 
veteran could walk on his heels and on his toes and could 
easily stand on either foot and hop in place without 
difficulty.  The examiner concluded that the examination did 
not disclose any findings to support lumbosacral 
radiculopathy.  On casual observation, the examiner noted 
that while the veteran tended to walk with a somewhat 
crouched posture, he did not seem to have any specific 
limitations.  

During his July 2003 Travel Board hearing before the 
undersigned, the veteran provided similar testimony as that 
given at his previous RO hearing in March 2003.   He 
testified that he was still employed as a truck driver, but 
that due to his back pain, his employer assigned him to 
duties primarily involving running equipment.

On VA examination in March 2004 the veteran reported constant 
pain treated with Vicodin.  Aggravating factors included 
prolonged standing, repeated trunk movement and using stairs.  
He denied bowel and bladder incontinence.  He reported he has 
not had restorative sleep in many years due to pain.  He had 
intermittent sciatic-type pain on the right which occurred at 
least once daily.  He was previously on medication for 
neuropathic pain but not currently.  The veteran reported 
nightly spasms in the low back and right hamstrings.  He had 
decreased range of motion on hyperextension.  He reported 
that in his job as a truck driver he used sick days for low 
back pain and that he has avoided higher-paying work.  In 
terms of impact on daily activities he reported that he tried 
to keep up with his young children at the expense of 
increased pain at night.  He was trying best to live with 
severe pain because of his children and did not allow the 
pain to make him depressed.  He did not specify additional 
loss of range of motion during flare-ups.  

On examination, gait was normal and he was also able to do 
tandem gait.  There were two surgical scars, which were 
stable and well healed with some keloid formation.  Neither 
scar was tender, pruritic or inflamed.  On palpation there 
was no spasm noted.  There was no significant tenderness 
noted.  On range of motion, extension was 10 degrees without 
(up to 15 with) pain, flexion to 40 degrees without (up to 50 
with ) pain, right lateral flexion to 10 degrees without (up 
to 20 with) pain, left lateral flexion to 10 without (up to 
15 with)pain, rotation was to 40 degrees without (up to 50 
with) pain.  There was no additional loss, noted with 
repeated trunk movement or from weakness.  Straight leg 
raising was to 45 with sciatic-like pain in the right.  On 
the left there were complaints of back and hamstring 
tightness-pain, which were not likely to be sciatica.  Deep 
tendon reflexes in the ankles and knees were 3+.  Babinski 
and Hoover's were both negative.  Sensory was inconsistent 
but generally intact.  Strength was -5/5 due to pain in both 
lower extremities.  X-ray findings showed mild compression of 
T12 and L1; Schmorl's nodes involving the inferior endplate 
of T11 and L1; dextroscoliosis and posterior elements at the 
L4 level suggestive a spina bifida.  There was some mild 
irregularity of the anterior superior endplate of S1 which 
may just be developmental. 

The clinical impression was history of L5-S1 laminectomy with 
fusion secondary to service-related L4-5 spondylosis.  The 
examiner noted that the veteran had evidence of decreased 
range of motion from fusion and pain.  In addition, he as 
likely as not had evidence of right-sided sciatic consistent 
with his reports and in contradiction to the previous VA 
examination in April 2003.  The veteran's pain was severe and 
required strong narcotic medication and caused non-
restorative sleep.  The issue of congenital spina bifida 
occulta was as likely as not clinically insignificant and did 
not directly contributed to above-described low back pain.  

In May 2005, the RO granted service connection for sciatica 
of the right lower extremity and assigned a 10 percent rating 
effective September 23, 2002, noting the change in 
regulations allowing separation evaluations for orthopedic 
and neurological conditions. 

Analysis

During the course of the appeal the veteran has received the 
maximum evaluation available under Diagnostic Code 5292, a 40 
percent rating.  The Board has also considered the evidence 
of painful motion and functional impairment of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the veteran is currently at 
the maximum evaluation under Diagnostic Code 5292 and, even 
with painful motion and functional impairment, a higher 
evaluation is not available.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

The Board has considered other diagnostic criteria in 
reaching a determination on the veteran's claim.  However, an 
increase would only be warranted under either the new or old 
criteria in cases of a vertebral fracture with demonstrable 
deformity (Diagnostic Code 5285) or complete ankylosis of the 
spine (Diagnostic Code 5286, prior to September 26, 2003 or 
under Diagnostic Code 5237 effective September 26, 2003), and 
the criteria for higher ratings under these codes has not 
been demonstrated in this case.  The Board would also 
normally consider Diagnostic Code 5295.  However, the veteran 
is already receiving the maximum benefit to which he would be 
entitled under this Diagnostic Code and additional analysis 
is therefore not necessary.  

An alternative higher 60 percent rating may also be 
considered under the criteria for intervertebral disc 
syndrome effective prior to and on September 23, 2002, 
(Diagnostic Code 5293) and effective from September 26, 2003, 
(Diagnostic Code 5243) is also applicable.  

Prior to September 2002, a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293 
required a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  The veteran has 
complained of back pain, which is present constantly and 
tends to increase in severity during activity with radiation 
into the right lower extremity.  He has repeatedly shown 
evidence of radiculopathy and positive straight leg findings 
are noted throughout examination reports.  Such symptoms 
constitute evidence of neurologic impairment.  Reflexes were 
intact at the knees and ankles, and no spasm has been noted 
on examination.  Therefore the evidence, when taken in the 
aggregate, demonstrates that the veteran's over-all 
disability picture is more consistent with severe IVDS and a 
60 percent is not warranted under the criteria of Diagnostic 
Code 5293.  38 C.F.R. § 4.71a (2002)

In addition, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, these 
complaints have not been shown to require that the veteran 
remain in bed, prescribed or otherwise, for any period 
approaching a total duration of at least six weeks during the 
past 12 months to justify a 60 percent under Diagnostic Code 
5243.  38 C.F.R. § 4.71a (2004).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected lumbar spine disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected back 
disorder, since the last surgery in 2002.  The Board observes 
that the veteran is able to continue to work on a full time 
basis and his testimony established that his employer was 
able to make reasonable accommodations for his back 
disability.  Also, the Board does not dispute the veteran's 
contentions that his back disability has caused him to alter 
his lifestyle and has restricted his activities.  Even so, 
such complaints have been taken into consideration in the 
decision to assign a 40 percent evaluation for the lumbar 
spine and a separate 10 percent evaluation for the right 
lower extremity sciatica.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned disability ratings are found to be 
inadequate.  See Moyer v. Derwinski, 2 Veltap. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet.App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337, 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996);  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

It is not the Board's intent, in its discussion of the merits 
of this case, to in any way trivialize the severity of the 
veteran's complaints concerning his back or the sincerity of 
his beliefs concerning the gravity of his symptoms.  Indeed, 
the fact that he has undergone two surgical procedures is 
evidence of this.  But inasmuch as he is not qualified to 
give a probative opinion concerning the status of his 
disability as determined by the criteria of the rating 
schedule, there is no means to increase the rating based on 
the medical evidence currently of record, especially since 
none of the other codes of the rating schedule that might 
provide a basis for a higher rating apply.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.

ORDER

Entitlement to an increased evaluation for lumbosacral strain 
with status post L5-S1 laminectomy fusion is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


